John W. Holcombe, D.V.M. Executive Director Texas Animal Health Commission P. O. Box 12966 Austin, Texas 78711
Re: Whether the executive director of the Texas Animal Health Commission is required to be a veterinarian.
Dear Dr. Holcombe:
You have asked if the executive director of the Texas Animal Health Commission is required to be a veterinarian.
Article 7014f-1, V.T.C.S., provides in part:
  Section 23. The [Animal Health] Commission is hereby authorized to employ a Chief Veterinarian, a first assistant and as many Assistant Veterinarians as may be necessary; also, such other persons as may be necessary for the enforcement of the provisions of this Act, and other Live Stock Sanitary Acts; also, clerks, stenographers, chief clerk and all necessary clerical help.
See also V.T.C.S. art. 7014g-1, § 31 (commission authorized to employ a chief veterinarian and assistant veterinarians for the eradication and control of contagious, infectious, and communicable diseases of livestock).
The term `executive director' does not appear in the statutes relating to the Animal Health Commission, although there is a line item appropriation for an executive director. Acts 1977, 65th Leg., ch. 872, at 2836. Material which you have furnished us indicates that although the executive director has also served as chief veterinarian from 1956 until the present, for the 20 years prior to 1956, the chief administrative officer was not a veterinarian.
In light of the absence of any statutory requirement that the chief administrative officer of the Animal Health Commission also be the chief veterinarian and in light of the past practice of having a director who is not chief veterinarian, it is our opinion that the executive director of the Animal Health Commission is not required to be a veterinarian. Of course, a non-veterinarian employed as executive director may not act as chief veterinarian.
 SUMMARY
The Executive Director of the Texas Animal Health Commission is not required to be a veterinarian.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by C. Robert Heath Assistant Attorney General